Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement (the “Agreement”)
by and between Patriot Coal Corporation, a Delaware corporation (the “Company”),
and the undersigned executive (the “Executive”), is entered into as of the 9th
day of November, 2010. Terms not otherwise defined herein shall have the meaning
ascribed to them in the Agreement.

RECITALS

WHEREAS, the Executive has voluntarily resigned his employment with the Company
and desires to become the Chief Executive Officer of White Oak Resources, LLC
and its affiliates (“White Oak”), one of the Company’s competitors;

WHEREAS, the Agreement would restrict the Executive from becoming the Chief
Executive Officer of White Oak during the one-year period following his
termination of employment with the Company;

WHEREAS, the Company is willing to waive enforcement of such restriction in
order to permit the Executive to assume the position of Chief Executive Officer
of White Oak;

WHEREAS, the Executive is willing to induce the Company to provide such waiver
by agreeing to extend the term of his non-solicitation agreement from one year
to two years following his termination of employment with the Company;

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Agreement, as amended, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. If the Executive does not accept a position as Chief Executive Officer of
White Oak, Section 13(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(b)       In consideration of the Company’s obligations under this Agreement,
Executive agrees that: (i) during the period of his employment hereunder and for
a period of one (1) year immediately after August 24, 2010, without the prior
written consent of the Board, he will not, directly or indirectly, as principal,
manager, agent, consultant, officer, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in or have any financial
interest in any activities which are in competition with the business of the
Company or its subsidiaries; and (ii) during the period of his employment
hereunder and for a period of one (1) year immediately after August 24, 2010,
without the prior written consent of the Board, he shall not, on his own behalf
or on behalf of any person, firm or company, directly or indirectly solicit or
offer employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation.



--------------------------------------------------------------------------------

2. If and only jf the Executive accepts a position as Chief Executive Officer of
White Oak, Section 13(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(b)       In consideration of the Company’s obligations under this Agreement,
Executive agrees that: (i) during the period of his employment hereunder and for
a period of one (1) year immediately after August 24, 2010, without the prior
written consent of the Board, he will not, directly or indirectly, as principal,
manager, agent, consultant, officer, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in or have any financial
interest in any activities which are in competition with the business of the
Company or its subsidiaries; and (ii) during the period of his employment
hereunder and for a period of two (2) years immediately after August 24, 2010,
without the prior written consent of the Board, he shall not, on his own behalf
or on behalf of any person, firm or company, directly or indirectly solicit or
offer employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation. The Company hereby waives the application of the restriction
in Section 13(b)(i) to permit the Executive to become Chief Executive Officer of
White Oak Resources, LLC and its affiliates. Such waiver shall become null and
void ab initio in the event the Executive violates any of the provisions of this
Section 13.

3. This Amendment shall be construed, interpreted and governed in accordance
with the laws of the State of New York, without reference to rules relating to
conflicts of law.

4. This Amendment, the Agreement and the Ancillary Documents contain the entire
understanding between the parties hereto and supersede in all respects any prior
or other agreement or understanding, both written and oral, between the (i) the
Executive, and (ii) the Company or Magnum Coal Company (“Magnum”), any affiliate
of the Company or Magnum, any predecessor of the Company or affiliate of the
Company, or any predecessor of Magnum or affiliate of Magnum.

5. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

  PATRIOT COAL CORPORATION

By:

 

/s/ Richard M. Whiting

  Name: Richard M. Whiting  

Title: President & Chief Executive

Officer

  EXECUTIVE  

/s/ Paul H. Vining

  Name: Paul H. Vining